TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00402-CV


In re Russell Scott Silverman





ORIGINAL PROCEEDING FROM COMAL COUNTY


M E M O R A N D U M   O P I N I O N

	Relator has filed his petition for writ of mandamus.  See Tex. R. App. P. 52.8. 
Having reviewed the petition and record filed by relator, we cannot hold that the trial court abused
its discretion in entering the complained-of order.  We deny the petition for writ of mandamus.


						____________________________________
						David Puryear, Justice
Before Chief Justice Law, Justices Puryear and Waldrop
Filed:   July 26, 2007